I do not entertain the opinion expressed by Mr. Justice McALLISTER.
The city of Detroit, under the Constitution (1908), art. 8, § 22, and its charter and laws of this State was empowered to establish and maintain a zoological park, as a governmental function. The miniature train service was for the convenience of visitors at the park who might desire to ride thereon rather than walk long reaches, was wholly within the park and circled to the various points of interest. Plaintiff was 71 years of age and, to avoid walking from the park entrance to the so-called African station, where animals were kept, a distance of a mile and one-eighth, took the miniature train and paid the fare of five cents.
In this jurisdiction we recognize a distinction between a governmental function, whether permissive or mandatory, and a governmental proprietary business activity. See Heino v. Cityof Grand Rapids, 202 Mich. 363 (L.R.A. 1918 F, 528); Royston
v. City of Charlotte, 278 Mich. 255.
The location, purpose, character of equipment, and service rendered by this miniature railway all negative a business enterprise or proprietary activity, and the small charge to users for defraying the expense of its maintenance and operation, with surplus, if any, by express provision of the Detroit city charter, title 4, chap. 25, §§ 8 and 9, devoted *Page 169 
exclusively to use by the park commissioners for park purposes, does not render such function a proprietary activity or business enterprise.
In Meyer v. City  County of San Francisco,9 Cal.App. (2d) 361 (49 Pac. [2d] 893), it was held, quoting syllabus:
"In operating a miniature train in a public park, a city is acting in a governmental capacity, and when the city is so acting it is not liable for personal injuries sustained by a person riding thereon in the absence of a statute to the contrary."
The report of that case, however, does not disclose whether any fare was exacted.
In jurisdictions like Michigan, where the establishment, operation, and maintenance of public parks is considered a governmental function, it has been held that municipalities do not lose their immunity by reason of a small charge for accessories needed in the use of a bathing pool or beach service. See St. John v. City of St. Paul, 179 Minn. 12
(228 N.W. 170); Hendricks v. Urbana Park District, 265 Ill. App. 102;  Hannon v. Waterbury, 106 Conn. 13 (136 A. 876,57 A.L.R. 402); Mocha v. City of Cedar Rapids,204 Iowa, 51 (214 N.W. 587); Gensch v. City of Milwaukee,179 Wis. 95 (190 N.W. 843). See, also, Kellar v. City of Los Angeles,179 Cal. 605 (178 P. 505), where the city maintained a summer camp for boys, at which a weekly charge of $3.75 was made, and the city was held not liable for injuries received by a boy at the camp.
The judgment should be reversed, without a new trial and with costs to defendant.
BUTZEL, C.J., and BUSHNELL and NORTH, JJ., concurred with WIEST, J. *Page 170